
	
		I
		111th CONGRESS
		2d Session
		H. R. 4605
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  that certain entities exempt from taxation (including business leagues and
		  chambers of commerce) disclose sources and amounts of
		  contributions.
	
	
		1.Disclosure of
			 501(c)(6) contributions
			(a)In
			 generalSection 6033 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (m) as
			 subsection (n) and by inserting after subsection (l) the following new
			 subsection:
				
					(m)Disclosure of
				501(c)(6) contributions
						(1)In
				generalEvery organization described in section 501(c)(6) and
				subject to the requirements of subsection (a) shall furnish annually
				information, at such time and in such manner as the Secretary may by forms or
				regulations prescribe, setting forth the total of the contributions (including
				membership dues) received by it during the year, and the name and address of,
				and amount contributed by, each contributor during such year.
						(2)Small
				organization exceptionParagraph (1) shall not apply to an
				organization the gross receipts of which do not exceed $25,000,000 for the
				taxable
				year.
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to returns for taxable years beginning after the date
			 of the enactment of this Act.
			
